ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Edens Construction Co., Inc.                 )      ASBCA No. 59517
                                             )
Under Contract No. W912EP-13-C-0005          )

APPEARANCE FOR THE APPELLANT:                        Michael H. Payne, Esq.
                                                      Cohen Seglias Pallas Greenhall
                                                       & Furman, PC
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Carolyn J. Fox, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Jacksonville

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: 15 October 2014


                                                 ~#
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 59517, Appeal of Edens Construction Co.,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals

                                                                                                  ,
                                                                                                  I